Exhibit 10.3

SARA LEE CORPORATION

SEVERANCE PLANS FOR CORPORATE OFFICERS

ARTICLE I INTRODUCTION.

This document sets forth the severance plans of Sara Lee Corporation (the
“Corporation”) governing:

(i) payments and benefits to be provided in the event of the involuntary
termination of employment with the Corporation of an officer of the Corporation
(excluding assistant secretaries and assistant treasurers) elected by the Board
of Directors of the Corporation (“Officer” or “Terminated Officer”), as set
forth in Article III below; and

(ii) payments and benefits to be provided in the event of the termination of
employment with the Corporation of an Officer under certain circumstances
following a change in control of the Corporation, as set forth in Article IV
below.

ARTICLE II COMMON PROVISIONS.

The following provisions shall apply to both the Involuntary Termination Plan
(Article III below) and the Change in Control Plan (Article IV below):

(a) Definitions. Whenever used in the Involuntary Termination Plan or the Change
in Control Plan, capitalized terms used but not otherwise defined herein shall
have the meanings set forth below:

“Board” means the Board of Directors of the Corporation.

“Committee” means the Compensation and Employee Benefits Committee of the Board,
a subcommittee thereof, or such other committee as may be appointed by the
Board.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successors thereto.

“Corporation” means Sara Lee Corporation and any successor thereto.

“Effective Date” of both the Involuntary Termination Plan and the Change in
Control Plan as described here means June 30, 2006.

(b) Employment Status. Except as may be provided under any other agreement
between an Officer and the Corporation, the employment of such Officer by the
Corporation is “at will,” and may be terminated by either such Officer or the
Corporation at any time, subject to applicable law.

(c) Severability. In the event any provision of either the Involuntary
Termination Plan or the Change in Control Plan shall be held illegal or invalid
for any reason, the illegality or invalidity of such provision shall not affect
the remaining parts of such plan, and such plan shall be construed and enforced
as if the illegal or invalid provisions had not been included. Further, the
captions of the plans are not part of the provisions thereof and shall have no
force and effect.



--------------------------------------------------------------------------------

ARTICLE III INVOLUNTARY TERMINATION PLAN.

SECTION 1. INTRODUCTION. This plan (the “Involuntary Termination Plan”) has been
established by the Corporation to govern payments and benefits to be made in the
event of the involuntary termination of employment with the Corporation of an
Officer on or after the Effective Date. The Involuntary Termination Plan does
not govern severance payments and benefits to be made in the event of a
Qualifying Termination (as such term is defined in Article IV below), which
matters are instead governed by the Change in Control Plan (Article IV below).

SECTION 2. STATEMENT OF GENERAL PURPOSE. It is intended by the Corporation that
an Officer whose employment with the Corporation has been involuntarily
terminated under the circumstances described herein be entitled to specified
severance pay and benefits as set forth in this Involuntary Termination Plan,
and subject to the terms of a separation agreement between the Corporation and
the Officer entered into in connection with the termination of employment. This
Involuntary Termination Plan duly recognizes the circumstances of termination
and years of service with the Corporation as factors to be considered in the
determination of the amount of severance to be paid to a Terminated Officer.

SECTION 3. DEFINITIONS. Whenever used in the Involuntary Termination Plan
capitalized terms used but not otherwise defined herein shall have the meanings
set forth below:

“Base and Bonus Compensation” means one-twelfth ( 1/12) of the sum of (i) the
annual salary in effect for the Officer immediately prior to the Officer’s
termination and (ii) 75% of the Officer’s target annual incentive as defined in
the Annual Incentive Plan for the year in which the termination occurs.

“Cause” shall mean a determination by the Corporation that the Officer has
willfully engaged in conduct materially injurious to the Corporation or has
committed a crime involving dishonesty, moral turpitude or other disreputable
behavior, including, but not limited to, a violation of the Corporation’s Global
Business Standards.

“Disability” shall mean a determination by the Corporation under the
Corporation’s disability plan that the Officer is disabled.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any successors thereto.

“Retirement” shall mean a termination on or after the Officer’s normal
retirement age (as defined in an applicable Retirement Plan) following which the
Terminated Officer is eligible for retirement benefits under such Retirement
Plan.

“Retirement Plan” means the Sara Lee Corporation Consolidated Pension and
Retirement Plan or any other qualified retirement plan of the Corporation or a
subsidiary or affiliate of the Corporation, other than a 401(k) plan.

“Termination Date” shall mean the date specified in the Officer’s Separation
Agreement and Release as the Officer’s last day of employment with the
Corporation.

SECTION 4. ELIGIBILITY FOR SEVERANCE.

(a) Eligible Terminations. Subject to Section 4(b), an Officer may be eligible
for severance payments and benefits pursuant to this Involuntary Termination
Plan only if his or her employment with the Corporation terminates under one of
the following circumstances:

 

  (i) the Officer’s employment is terminated involuntarily because of
unacceptable performance,

 

2



--------------------------------------------------------------------------------

  (ii) the Officer’s employment is terminated involuntarily due to an
organizational restructuring which results in the elimination of the Officer’s
position or function, or

 

  (iii) the Officer terminates his or her employment at the request of the
Corporation.

(b) Ineligible Terminations. Notwithstanding Section 4(a), an Officer shall not
be eligible for any severance payments or benefits pursuant to this Involuntary
Termination Plan if his or her employment with the Corporation terminates under
any of the following circumstances:

 

  (i) a termination for Cause,

 

  (ii) a termination due to Disability,

 

  (iii) a termination due to death,

 

  (iv) a termination due to Retirement,

 

  (v) a voluntary termination of employment by the Officer other than at the
request of the Corporation,

 

  (vi) a termination of employment of the Officer following which, within a
reasonable period of time, the Officer is offered and accepts new employment
with the Corporation,

 

  (vii) the transfer of the Officer’s employment to a subsidiary or affiliate of
the Corporation with the consent of the Officer,

 

  (viii) the divestiture by the Corporation of the subsidiary, division or
operation that employs the Officer and the continuance of employment by the new
or acquiring entity on substantially the same financial terms and conditions as
in effect immediately prior to such disposition or on such other terms and
conditions as are agreed to by the Officer,

 

  (ix) a termination of employment of the Officer under circumstances which
entitle the Officer to receive severance payments or benefits pursuant to the
terms of the Change in Control Plan (Article IV below) or another plan or
agreement which is or has been established or entered into by the Corporation or
a subsidiary or affiliate of the Corporation or assumed by the Corporation or a
subsidiary or affiliate of the Corporation in an acquisition, merger or similar
transaction (including without limitation a change-in-control plan or agreement
with a company which is acquired by the Corporation or a subsidiary or affiliate
of the Corporation), or

 

  (x) any other termination of employment under circumstances not described in
Section 4(a).

 

3



--------------------------------------------------------------------------------

(c) Characterization of Termination. The characterization of an Officer’s
termination under this Involuntary Termination Plan shall be made by the
Corporation’s Executive Vice President-Human Resources, or such other person or
committee designated by the Committee, which determination shall be final and
binding (subject, however, to Section 10(c) below).

SECTION 5. SEVERANCE BENEFITS PAYABLE.

(a) Severance Pay. An Officer terminated under circumstances described in
Section 4(a), and not described in Section 4(b), shall receive:

 

  (i) continued payment of the Officer’s Base and Bonus Compensation (the “Base
and Bonus Portion of Severance”), over the number of months (the “Severance
Period”) determined by multiplying:

 

  (A) the number of the Officer’s full years of employment with the Corporation
or any subsidiary or affiliate of the Corporation (including periods of
employment with a predecessor employer, the business of which was acquired by
the Corporation), by

 

  (B) three months if the Officer is an Executive Vice President or an officer
senior thereto; two months if the Officer is a Senior Vice President; or one
month if the Officer is a Vice President;

provided, however, in no event shall the Severance Period be less than twelve
months or more than twenty-four months;

 

  (ii) a pro-rata amount (from the first day of the current fiscal year of the
Corporation to the Officer’s Termination Date) of:

 

  (A) the annual incentive, if any, payable under the annual incentive plan of
the Corporation (the “Annual Incentive Plan”) in effect with respect to the
fiscal year in which the Termination Date occurs, using actual financial or
other quantitative bonus objectives and assuming a “Target” level of performance
with respect to the Individual Objectives portion of such incentive (the “Annual
Incentive Portion of Severance”); and

 

  (B) any long-term incentive award (excluding stock options), if any, payable
under any long-term incentive plan of the Corporation in which the Terminated
Officer was a participant immediately prior to such Officer’s Termination Date,
if such long-term incentive award relates, in whole or in part, to the period
prior to the Termination Date (the “Long-Term Incentive Portion of Severance”),
with the pro-rata amount calculated pursuant to the terms and conditions
approved by the Committee at the time the award was granted and applicable to
such long-term incentive plan or award;

 

  (iii) a lump sum cash amount equal to the Officer’s unpaid base salary and
accrued and unused vacation through the Officer’s termination date.

 

4



--------------------------------------------------------------------------------

(b) Health Coverage. Beginning on the Termination Date, a Terminated Officer
shall be eligible to elect COBRA continuation coverage under the group medical
and dental plan available to similarly situated officers of the Corporation. If
a Terminated Officer eligible for severance under Section 4 elects COBRA
continuation coverage for medical coverage, dental coverage or both, the
Corporation shall subsidize the premium charged during the Severance Period so
that the amount of such premium payable by such Terminated Officer shall equal
the amount payable by an active Officer of the Corporation for similar coverage.
The premium charged for COBRA continuation coverage after the end of the
Severance Period shall be entirely at the Terminated Officer’s expense and may
be different from the premium charged during the Severance Period. The
Terminated Officer’s COBRA continuation coverage shall terminate in accordance
with the COBRA continuation of coverage provisions under the Corporation’s group
medical and dental plans. If the Terminated Officer is eligible for early
retirement under the terms of a Retirement Plan (or would become eligible if the
Severance Period is considered as employment), then in lieu of COBRA
continuation coverage under the group medical plan the Terminated Officer may
elect to participate in the Sara Lee Corporation Retiree Medical Plan available
to the Officers of the Corporation after the Termination Date in accordance with
the terms and conditions of the plan in effect from time to time; provided, that
such coverage shall not be available to the Terminated Officer unless he or she
elects such coverage within thirty (30) days following the Termination Date. The
premium charged the Terminated Officer for such retiree medical coverage may be
different from the premium charged an active Officer of the Corporation for
similar coverage.

(c) Participation In Other Plans. Except as otherwise provided herein or in the
applicable plan, participation in all other plans of the Corporation or any
subsidiary or affiliate of the Corporation available to similarly situated
Officers of the Corporation, including but not limited to, qualified pension
plans, stock purchase plans, 401(k) plans and ESOPs, personal accident
insurance, travel accident insurance, short and long term disability insurance
and accidental death and dismemberment insurance, shall cease on the Officer’s
Termination Date. Any non-qualified ESOP and pension benefits will be provided
to a Terminated Officer eligible for severance through the Sara Lee Corporation
Supplemental Executive Retirement Plan by treating the Severance Period as a
period of employment with the Corporation. The Corporation shall continue to
maintain during the Severance Period life insurance covering the Terminated
Officer under the Executive Life Insurance Program, as such program is then in
effect. If the Terminated Officer is eligible for early retirement or becomes
eligible for early retirement during the Severance Period, then the Corporation
will continue to pay the premiums (or prepay the entire premium) so that the
retired Terminated Officer has a paid-up life insurance benefit equal to his or
her annual salary on the Termination Date. Any long-term incentive awards such
Terminated Officer received prior to the Termination Date shall continue to vest
during the Severance Period pursuant to the terms of the long-term incentive
grant agreements. Any stock option awards that vest prior to the end of the
Severance Period must be exercised by the Terminated Officer within the
applicable period specified in the stock option plan and stock option grant
agreements. A Terminated Officer eligible for severance under this Involuntary
Termination Plan shall be permitted to continue using the automobile provided to
him or her by the Corporation in accordance with the terms of the Corporation’s
executive car program in effect at the Termination Date. A Terminated Officer
shall not be eligible for reimbursement of club memberships and expenses
incurred, or for participation in the Corporation’s Matching Grant Program,
after the Terminated Officer’s Termination Date. A Terminated Officer who was an
Executive Vice President or a Senior Vice President shall be entitled to
continued financial planning assistance provided by the Corporation through the
Severance Period.

(d) Foreign Officers. If the Terminated Officer is domiciled outside of the
United States on his Termination Date, at the discretion of the Committee, the
Terminated Officer shall receive the severance benefits required to be paid
pursuant to the laws of the country in which the Terminated Officer is domiciled
on his Termination Date in lieu of the benefits under Section 4(a) through
(c) above.

 

5



--------------------------------------------------------------------------------

SECTION 6. MODE OF PAYMENT OF SEVERANCE. The Base and Bonus Compensation Portion
of Severance shall be paid in accordance with the Corporation’s Corporate Office
pay schedule unless the Committee reasonably determines that Section 409A of the
Code will result in the imposition of additional tax on account of such payment
before the expiration of the 6-month period described in
Section 409A(a)(2)(B)(i) in which case such payment will not commence until the
date that is six (6) months and one (1) day following the date of the Officer’s
separation from service (as defined in Code Section 409A) or, if earlier, the
date of the Officer’s death. The Annual Incentive Portion of Severance, if any,
shall be paid to the Terminated Officer in cash on the same date the active
participants under the Annual Incentive Plan are paid and the Long-Term
Incentive Portion of Severance, if any, shall be paid to the Terminated Officer
in the same form and on the same date the active participants under the
applicable long term incentive plan are paid. All payments hereunder shall be
reduced by such amount as the Corporation (or any subsidiary or affiliate of the
Corporation) may be required under all applicable federal, state, local or other
laws or regulations to withhold or pay over with respect to such payment.

SECTION 7. TERMINATION OF BENEFITS. All rights to receive or continue to receive
severance payments and benefits pursuant to this Involuntary Termination Plan
shall cease on the earliest of (a) the date the Terminated Officer begins
receiving benefits under a Retirement Plan, (b) the date the Terminated Officer
breaches any of the covenants in the Separation Agreement and Release, as
defined in Section 8, including without limitation any noncompetition,
nonsolicitation, confidentiality or nondisparagement covenants contained
therein, and (c) the date the Terminated Officer becomes reemployed by the
Corporation or any of its subsidiaries or affiliates.

SECTION 8. SEPARATION AGREEMENT. No benefits under this Involuntary Termination
Plan shall be payable to any Terminated Officer until the Terminated Officer and
the Corporation have executed a Separation Agreement and Release (in
substantially the form approved by the Committee or its Chairman, with such
revisions or modifications as shall be deemed necessary or appropriate by the
Executive Vice President-Human Resources) and the payment of benefits under this
Involuntary Termination Plan shall be subject to the terms and conditions of
such Separation Agreement and Release.

SECTION 9. DEATH OF TERMINATED OFFICER. In the event that the Terminated Officer
shall die prior to the payment in full of (a) the Base and Bonus Compensation
Portion of Severance, (b) the Annual Incentive Portion of Severance, if any, or
(c) the Long-Term Incentive Portion of Severance, if any, then the Terminated
Officer’s estate or beneficiary, whichever is applicable, shall be paid the
remaining payments of such benefits. Such payments shall not affect or reduce
any other death benefits that the Terminated Officer’s estate or beneficiary
shall be entitled to receive under other plans of the Corporation.

SECTION 10. ADMINISTRATION OF PLAN

(a) General. Except as specifically provided herein, the Involuntary Termination
Plan shall be administered by the Committee. The Committee may delegate any
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of severance benefits,
to designated individuals or committees. The Committee shall be the
“administrator” and a “named fiduciary” under the Involuntary Termination Plan
for purposes of ERISA.

(b) Interpretations And Variations. The Committee shall have the duty and
authority to interpret and construe, in its sole discretion, the terms of the
Involuntary Termination Plan in regard to all questions of eligibility, the
status and rights of Officers, distributees and other persons under the
Involuntary Termination Plan, and the manner, time and amount of any payment
under the Involuntary Termination Plan. The Committee or its representative
shall decide any issues and disputes arising under this Involuntary Termination
Plan, and the decision of the Committee shall be binding and conclusive on the
Terminated Officer and the Corporation. Any variations from the Involuntary
Termination Plan may only be made by the Committee in its sole discretion.

 

6



--------------------------------------------------------------------------------

(c) Claims Procedure. Any Terminated Officer who believes that he or she is
entitled to receive severance benefits under the Involuntary Termination Plan
may file a claim in writing with the Committee within ninety (90) days after the
date such Terminated Officer believes he or she should have received such
benefits. No later than ninety (90) days after the receipt of the claim, the
Committee shall either allow or deny the claim in writing. A denial of a claim,
in whole or in part, shall be written in a manner calculated to be understood by
the claimant and shall include:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to pertinent Involuntary Termination Plan provisions
on which the denial is based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure.

A claimant whose claim is denied (or his or her duly authorized representative)
may within 60 days after receipt of the denial of his or her claim:

 

  (i) request a review upon written application to the Committee;

 

  (ii) review pertinent documents; and

 

  (iii) submit issues and comments in writing.

(d) The Committee shall notify the claimant of its decision on review within
sixty (60) days after receipt of a request for review unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review. Notice of the decision
on review shall be in writing. The Committee’s decision on review shall be final
and binding on any claimant or any successor in interest. If a Terminated
Officer subsequently wishes to file a claim against the Involuntary Termination
Plan, any legal action must be filed with ninety (90) days of the Committee’s
final decision and a legal action may only be filed if the Terminated Officer
has exhausted the ERISA claims procedure as outlined herein.

SECTION 11. MISCELLANEOUS.

(a) Amendment or Termination. Notwithstanding anything herein to the contrary,
the Corporation may amend, modify or terminate the Involuntary Termination Plan
at any time by resolutions duly adopted by the Committee which may be effective
prospectively or retroactively, as determined by the Committee; provided,
however, that no amendment, modification or termination shall deprive any
Terminated Officer of any payment or benefit payable pursuant to the terms of a
Separation Agreement and Release between the Corporation and such Terminated
Officer.

(b) Governing Law. This Involuntary Termination Plan shall be construed and
enforced in accordance with ERISA and the laws of the State of Illinois to the
extent such laws are not preempted by ERISA.

 

7



--------------------------------------------------------------------------------

(c) Successors and Assigns. This Involuntary Termination Plan shall be binding
upon and inure to the benefit of the Corporation and its successors and assigns
and shall be binding upon and inure to the benefit of a Terminated Officer and
his or her legal representatives, heirs and assigns. No rights, obligations or
liabilities of a Terminated Officer hereunder shall be assignable without the
prior written consent of the Corporation.

ARTICLE IV CHANGE IN CONTROL PLAN.

SECTION 1. STATEMENT OF GENERAL PURPOSE. It is intended by the Corporation that
Officers shall be entitled to receive specified Change in Control Benefits upon
termination of employment under certain circumstances following a Change in
Control, in recognition of the circumstances surrounding the possibility of a
Change in Control. The objectives of this plan (the “Change in Control Plan”)
are to: (a) assure the Corporation of continuity of management in the event of
an actual, possible or threatened Change in Control of the Corporation,
(b) induce Officers to remain in the employ of the Corporation and (c) attract
and retain well-qualified executives.

SECTION 2. ESTABLISHMENT AND TERM. This Change in Control Plan will commence on
the Effective Date and will continue in effect thereafter, subject to amendment
or termination by the Committee in accordance with Section 11(e) below.

SECTION 3. DEFINITIONS. Whenever used in this Change in Control Plan,
capitalized terms used but not otherwise defined herein shall have the meanings
set forth below:

“Base And Bonus Compensation” means (i) the annual salary in effect for an
Officer immediately prior to the Change in Control (or, if greater, any annual
salary in effect for such Officer at any time after the Change in Control) plus
(ii) such Officer’s target annual incentive (as defined in the Annual Incentive
Plan) for the year in which the Change in Control occurs (including any deferred
amounts).

“Beneficiary” means, with respect to an Officer, the persons or entities
designated or deemed designated by such Officer pursuant to Section 9(c) of this
Article.

“Cause” shall have the meaning set forth in Section 3 of Article III above.

“Change in Control” shall occur:

(i) upon the acquisition by any individual, entity or group, including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(a “Person”), of beneficial ownership (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of 20% or more of the combined
voting power of the then outstanding capital stock of the Corporation that by
its terms may be voted on all matters submitted to stockholders of the
Corporation generally (such capital stock, “Voting Stock”); provided, however,
that the following acquisitions shall not constitute a Change in Control:
(a) any acquisition directly from the Corporation (excluding any acquisition
resulting from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities unless such outstanding
convertible or exchangeable securities were acquired directly from the
Corporation), (b) any acquisition by the Corporation, (c) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, or (d) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Corporation, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (a), (b) and (c) of subsection (ii) below shall be satisfied; and
provided further that, for purposes of clause (b) above, if

 

8



--------------------------------------------------------------------------------

(1) any Person (other than the Corporation or any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any corporation
controlled by the Corporation) shall become the beneficial owner of 20% or more
of the Voting Stock by reason of an acquisition by the Corporation and (2) such
Person shall, after such acquisition by the Corporation, become the beneficial
owner of any additional shares of the Voting Stock and such beneficial ownership
is publicly announced, then such additional beneficial ownership shall
constitute a Change in Control; or

(ii) upon the consummation of a reorganization, merger or consolidation of the
Corporation, or a sale, lease, exchange or other transfer of all or
substantially all of the assets of the Corporation; excluding, however, any such
reorganization, merger, consolidation, sale, lease, exchange or other transfer
with respect to which, immediately after consummation of such transaction,
(a) all or substantially all of the beneficial owners of the Voting Stock of the
Corporation outstanding immediately prior to such transaction continue to
beneficially own, directly or indirectly (either by remaining outstanding or by
being converted into voting securities of the entity resulting from such
transaction), more than 50% of the combined voting power of the voting
securities of the entity resulting from such transaction (including, without
limitation, the Corporation or an entity which as a result of such transaction
owns the Corporation or all or substantially all of the assets of the
Corporation, directly or indirectly) (the “Resulting Entity”) outstanding
immediately after such transaction, in substantially the same proportions
relative to each other as their ownership immediately prior to such transaction,
and (b) no Person (other than any Person that beneficially owned, immediately
prior to such reorganization, merger, consolidation, sale, lease, exchange or
other transfer , directly or indirectly, Voting Stock representing 20% or more
of the combined voting power of the Corporation’s then outstanding securities)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding securities of the Resulting Entity, and (c) at
least a majority of the members of the board of directors of the entity
resulting from such transaction were Continuing Directors of the Corporation at
the time of the execution of the initial agreement or action of the Board
authorizing such reorganization, merger, consolidation, sale, lease, exchange or
other transfer; or

(iii) upon the consummation of a plan of complete liquidation or dissolution of
the Corporation; or

(iv) when those individuals who, immediately after the 2005 annual meeting of
stockholders of the Corporation, constitute the Board (the “Continuing
Directors”) cease for any reason to constitute at least a majority of such
Board; provided, however, that any individual who becomes a director of the
Corporation subsequent to the 2005 annual meeting of stockholders of the
Corporation whose election, or nomination for election by the Corporation’s
stockholders, was approved by the vote of at least a majority of the Continuing
Directors then comprising the Board (or by the nominating committee of the
Board, if such committee is comprised of Continuing Directors and has such
authority) shall be deemed to have been a Continuing Director; and provided
further, that no individual shall be deemed to be a Continuing Director if such
individual initially was elected as a director of the Corporation as a result of
(A) an actual or threatened solicitation by a Person (other than the Board) made
for the purpose of opposing a solicitation by the Board with respect to the
election or removal of directors, or (B) any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (other than
the Board).

“Change in Control Benefits” means the payment of severance compensation and
benefits as provided in Section 4(b) of this Article IV.

“Disability” has the meaning set forth in Section 3 of Article III above.

 

9



--------------------------------------------------------------------------------

“Effective Date of Termination” means the date on which a Qualifying Termination
occurs which triggers the payment of Change in Control Benefits hereunder.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Good Reason” means the occurrence of any one or more of the following (without
the Officer’s written consent):

(i) any failure to elect or reelect or otherwise to maintain the Officer in the
office or the position, or a substantially equivalent office or position, of or
with the Corporation which the Officer held immediately prior to a Change in
Control, or the removal of the Officer as a director of the Corporation (or any
successor thereto) if the Officer shall have been a director of the Corporation
immediately prior to the Change in Control;

(ii) the assignment to the Officer of duties materially inconsistent with the
Officer’s authorities, duties, responsibilities or status, an adverse change in
the Officer’s reporting relationship, or any other action which results in a
diminution in the Officer’s authorities, duties, responsibilities, status or
reporting relationship from those in effect immediately prior to the Change in
Control;

(iii) the Corporation’s requiring the Officer to be based at an office location
which is at least fifty (50) miles from his or her current office location, or
the Corporation’s requiring the Officer to travel on business to a substantially
greater degree than required prior to the Change in Control;

(iv) a reduction in the Officer’s annual base salary as in effect immediately
prior to the Change in Control (or, if greater, any annual base salary in effect
for such Officer at any time after the Change in Control);

(v) a material reduction in the Officer’s level of participation in any of the
Corporation’s annual and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices or arrangements in which the
Officer participates from the levels in place immediately prior to the Change in
Control;

(vi) the failure by the Corporation to obtain a satisfactory agreement from any
successor to the Corporation to assume and agree to perform this Change in
Control Plan;

(vii) any termination of the Officer’s employment by the Corporation that is not
effected pursuant to a Notice of Termination; and

(viii) any action or event described in clause (i), (ii), (iii), (iv) or
(v) above taken by the Corporation prior to the Change in Control at the request
of the other party to the Change in Control transaction or otherwise in
contemplation of the closing of the Change in Control transaction.

The existence of Good Reason shall not be affected by an Officer’s temporary
incapacity due to physical or mental illness not constituting a Disability. An
Officer’s Retirement shall constitute a waiver of his or her rights with respect
to any circumstance constituting Good Reason. An Officer’s continued employment
shall not constitute a waiver of his or her rights with respect to any
circumstances which may constitute Good Reason; provided, however, that an
Officer may not rely on any particular action or event described in clause
(i) through (viii) above as a basis for terminating his or her employment for
Good Reason unless he or she delivers a Notice of Termination based on that
action or event within six months after its occurrence and the Corporation has
failed to correct the circumstances cited by the Officer as constituting Good
Reason within 30 days of receiving the Notice of Termination.

 

10



--------------------------------------------------------------------------------

Any determination by the Chief Executive Officer that he has Good Reason to
terminate his employment shall be binding on the Corporation, unless he or she
is at the time serving as the Chief Executive Officer of, and reports directly
to the board of directors (or equivalent governing body) of, the ultimate parent
of the corporate group which includes the Corporation (or its successor)
following the Change in Control.

“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Change in Control Plan relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of an Officer’s employment under the provision
so indicated.

“Prorated Long-Term Incentive Amount” shall mean the long-term incentives
payable under any long-term incentive plans then in effect, assuming full
vesting and achievement of target levels, but prorated for the number of days
elapsed in each plan cycle through the Effective Date of Termination.

“Qualifying Termination” means either of the following events:

(i) any termination of an Officer’s employment by the Corporation for reasons
other than for Cause within six (6) months preceding or within two (2) years
following a Change in Control (regardless of whether or not a Notice of
Termination is delivered to such Officer by the Corporation); or

(ii) a voluntary termination by an Officer for Good Reason within two (2) years
following a Change in Control pursuant to a Notice of Termination delivered to
the Corporation by such Officer.

“Retirement” has the meaning set forth in Section 3 of Article III above.

SECTION 4. CHANGE IN CONTROL BENEFITS.

(a) Right to Change in Control Benefits. Each Officer shall be entitled to
receive from the Corporation the Change in Control Benefits, as described in
Section 4(b) of this Article, if (i) there has been a Change in Control and
(ii) a Qualifying Termination of such Officer has occurred. Notwithstanding the
foregoing, an Officer shall not be entitled to Change in Control Benefits if he
or she is terminated for Cause, or if his or her employment with the Corporation
ends due to death, Disability or Retirement or due to a voluntary termination of
employment by such Officer without Good Reason.

(b) Description of Change in Control Benefits.

(i) Change in Control Benefits. In the event an Officer becomes entitled to
receive Change in Control Benefits, as provided in Section 4(a) of this Article,
the Corporation shall pay to such Officer and provide such Officer with the
following:

 

  (A) A lump sum cash amount equal to either (i) two and one half (2.5) times
Base and Bonus Compensation in the case of the Chief Executive Officer or any
Executive Vice President or (ii) two (2) times Base and Bonus Compensation for
any other Officer.

 

  (B) A lump sum cash amount equal to such Officer’s prorated annual incentive
(as determined in accordance with Section 5(a)(ii)(A) of Article III).

 

11



--------------------------------------------------------------------------------

  (C) A lump sum cash amount equal to such Officer’s prorated long term
incentive (as determined in accordance with Section 5(a)(ii)(B) of Article III).

 

  (D) A lump sum cash amount equal to such Officer’s unpaid base salary and
unused and accrued vacation through the Effective Date of Termination.

 

  (E) If the aggregate benefits accrued by the Officer as of the Effective Date
of Termination under the savings and retirement plans sponsored by the
Corporation are not fully vested pursuant to the terms of the applicable plan,
the difference between the benefits the Officer is entitled to receive under
such plans and the benefits he would have received had he been fully vested will
be provided to the Officer under the Sara Lee Corporation Supplemental Executive
Retirement Plan. In addition, for purposes of determining the Officer’s benefits
under the Sara Lee Corporation Supplemental Executive Retirement Plan and the
Officer’s right to post-retirement medical benefits under the Sara Lee
Corporation Retiree Medical Plan, the Officer shall be assumed to have continued
in employment following the Effective Date of Termination for two and one half
(2.5) years in the case of the Chief Executive Officer or any Executive Vice
President or two (2) years in the case of any other Officer (i.e., two and one
half (2.5) or two (2) additional years of age and service credits shall be
added) subject, in each such case, to the maximum service periods under the Sara
Lee Corporation Executive Retirement Plan and/or the Sara Lee Corporation
Retiree Medical Plan, as applicable; provided, however, that for purposes of
determining “final average pay” under the Sara Lee Corporation Supplemental
Executive Retirement Plan, the Officer’s employment shall be deemed to have
continued for two and one half (2.5) or two (2) years following the Effective
Date of Termination with the annualized base salary rate and the annual
incentive award used in the calculation of Base and Bonus Compensation. However,
the Officer will not be eligible to begin receiving any retirement benefits
under any such plans until the later of (i) the third anniversary of the
Effective Date of Termination in the case of the Chief Executive Officer or any
Executive Vice President or the second anniversary of the Effective Date of
Termination in the case of any other Officer or (ii) the date he or she would
otherwise be eligible to begin receiving benefits under such plans.

 

  (F)

A continuation of the health insurance, life insurance, personal accident
insurance, travel accident insurance and accidental death and dismemberment
insurance coverages available to similarly situated Officers on the Effective
Date of Termination for a period of either (i) two and one half (2.5) years
after the Effective Date of Termination in the case of the Chief Executive
Officer or any Executive Vice President or (ii) two (2) years after the
Effective Date of Termination in the case of any other Officer. These benefits
shall be provided to such Officer at the same premium cost, and at the same
coverage level, as in effect as of such Officer’s Effective Date of Termination.
However, in the event the premium cost and/or level of coverage shall change for
all employees with respect to supplemental benefits, the cost and/or coverage
level, likewise, shall change for such Officer in a corresponding manner. The
continuation of these coverages

 

12



--------------------------------------------------------------------------------

 

shall be discontinued prior to the end of the two and one half (2.5) or two
(2) year period (as appropriate) in the event such Officer has available
substantially similar coverages at a comparable cost from a subsequent employer,
as determined by the Committee.

 

  (G) In the case of the Chief Executive Officer, any Executive Vice President
or any Senior Vice President, the Officer shall also continue to receive
financial planning and counseling services consistent with past practice at the
Corporation’s sole cost and expense during such two and one half (2.5) or two
(2) year period (as applicable).

 

  (H) The Officer shall be permitted to continue using the car provided to him
or her by the Corporation in accordance with the terms of the Corporation’s
executive car program as it exists on the Termination Date. The Officer shall
have the option to purchase such automobile at any time during or upon the
conclusion of such two and one half (2.5) or two (2) year period (as
appropriate) pursuant to then current terms of the Corporation’s Executive Auto
Program.

(ii) Stock Options and Restricted Shares.

 

  (A) All options to purchase the Corporation’s common stock held by the Officer
that were issued prior to the Effective Date shall automatically vest upon a
Change in Control and all restrictions and/or forfeiture conditions on any
restricted shares or restricted share units held by the Officer shall
automatically lapse upon a Change in Control. All other options to purchase the
Corporation’s common stock held by the Officer shall automatically vest upon the
Officer’s Qualifying Termination and all restrictions and/or forfeiture
conditions on all other restricted shares or restricted share units held by the
Officer shall automatically lapse upon such Qualifying Termination; provided,
however, that if the transaction giving rise to the Change in Control is an
offer to purchase all of the Corporation’s outstanding Voting Stock for cash,
then such options shall automatically vest and the forfeitures conditions on the
restricted shares or restricted share units shall lapse immediately prior to the
Change in Control.

 

  (B) For purposes of each of the Officer’s stock options that is exercisable on
the Effective Date of Termination, the Officer’s termination of employment shall
be disregarded, and each such option shall continue to be exercisable as though
the Officer’s employment had continued through the last day on which such option
would be exercisable in the absence of such employment termination.

 

  (C) This Section 4(b)(ii) shall be applicable notwithstanding any conflicting
or contrary term of any plan, arrangement or agreement.

(iii) Outplacement Services. The Corporation shall, at its sole cost and
expense, provide the Officer with outplacement services suitable to the
Officer’s position for a period of one (1) year or, if earlier, until the first
acceptance by the Officer of an offer of employment.

 

13



--------------------------------------------------------------------------------

(c) Termination for Disability. Following a Change in Control, if an Officer’s
employment is terminated due to Disability, such Officer shall receive his or
her base salary through the Effective Date of Termination, at which time such
Officer’s benefits shall be determined in accordance with the Corporation’s
disability, retirement, insurance and other applicable plans and programs then
in effect. If such Officer’s employment is terminated due to Disability, such
Officer shall not be entitled to Change in Control Benefits.

(d) Termination for Retirement or Death. Following a Change in Control, if an
Officer’s employment is terminated by reason of his Retirement or death, such
Officer’s benefits shall be determined in accordance with the Corporation’s
retirement, survivor’s benefits, insurance, and other applicable programs of the
Corporation then in effect. In the event such Officer’s employment is terminated
by reason of his or her Retirement or death, such Officer shall not be entitled
to Change in Control Benefits.

(e) Termination for Cause, or Other Than for Good Reason or Retirement.
Following a Change in Control, if an Officer’s employment is terminated either
(i) by the Corporation for Cause, or (ii) by such Officer (other than for
Retirement or Good Reason), the Corporation shall pay such Officer his full base
salary and accrued vacation through the Effective Date of Termination, at the
rate then in effect, plus all other amounts to which such Officer is entitled
under any compensation plans of the Corporation, at the time such payments are
due, and the Corporation shall have no further obligations to such Officer under
this Change in Control Plan.

(f) Deferred Compensation. All amounts previously deferred by or accrued to the
benefit of the Officer under any nonqualified deferred compensation plan
sponsored by the Corporation (including, without limitation, any vested amounts
deferred under incentive plans), together with any accrued earnings thereon,
shall be paid in accordance with the terms of such plan.

(g) Notice of Termination. Any termination of employment by (i) the Corporation
or (ii) by an Officer for Good Reason shall be communicated by a Notice of
Termination.

SECTION 5. FORM AND TIMING OF CHANGE IN CONTROL BENEFITS.

(a) Form and Timing of Change in Control Benefits. Subject to Section 6 below,
the Change in Control Benefits described in Sections 4(b)(i)(A), (B), (C) and
(D) of this Article shall be paid in cash to the Officer in a single lump sum as
soon as practicable following the Effective Date of Termination, but in no event
beyond twenty (20) days from such date unless the Committee reasonably
determines that Section 409A of the Code will result in the imposition of
additional tax on account of any payment before the expiration of the 6-month
period described in Section 409A(a)(2)(B)(i) in which case such payment will not
be made until the date that is six (6) months and one (1) day following the date
of the Officer’s separation from service (as defined in Code Section 409A) or,
if earlier, the date of the Officer’s death.

(b) Withholding of Taxes. The Corporation shall be entitled to withhold from any
amounts payable under this Change in Control Plan all taxes as legally shall be
required (including, without limitation, any United States federal taxes and any
other state, city or local taxes).

SECTION 6. REDUCTION IN TOTAL PAYMENTS.

(a) Reduction to Maximize After-Tax Benefits. In the event that an Officer
becomes entitled to Change in Control Benefits or any other payment or benefit
under this Change in Control Plan, or under any other agreement with or plan or
policy of the Corporation (in the aggregate, “Total Payments”), if all or any
part of the Total Payments will be subject to the tax (the “Excise Tax”) imposed
by Section 4999 of the Code (or any similar tax that may hereafter be imposed)
and reducing the Total Payments would result in greater Change in Control
Benefits (after taking into consideration the payment of all income and excise
taxes that

 

14



--------------------------------------------------------------------------------

would be owing as the result of the Total Payments) the Corporation shall reduce
the Total Payments by the amount necessary to maximize the Change in Control
Benefits for such Officer determined on an after-tax basis.

For purposes of determining the amount of an Officer’s Change in Control
Benefits on an after-tax basis, the Officer shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Total Payments are to be made, and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of such Officer’s residence on the Effective Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.

(b) Subsequent Recalculation. In the event the Internal Revenue Service adjusts
any item included in the Corporation’s computations under Section 6(a) of this
Article so that such Officer did not receive the full net benefit intended under
the provisions of this Section 6, the Corporation shall reimburse such Officer
for the full amount necessary to make such Officer whole, plus a market rate of
interest, as determined by the Committee.

SECTION 7. THE CORPORATION’S PAYMENT OBLIGATION.

(a) Payment Obligation Absolute. The Corporation’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Corporation may have against such Officer or anyone else. All
amounts payable by the Corporation hereunder shall be paid without notice or
demand. Each and every payment made hereunder by the Corporation shall be final,
and the Corporation shall not seek to recover all or any part of such payment
from such Officer or from whomsoever may be entitled thereto, for any reason
except as provided in Section 6(b) above.

No Officer shall be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Change in
Control Plan, and the obtaining of any such other employment shall in no event
result in any reduction of the Corporation’s obligations to make the payments
and arrangements required to be made under this Change in Control Plan, except
to the extent provided in Section 4(b)(i)(F) of this Article.

(b) Contractual Right to Benefits. This Change in Control Plan establishes and
vests in each of the Officers a contractual right to the benefits to which he or
she is entitled hereunder. However, nothing herein contained shall require or be
deemed to prohibit the Corporation to segregate, earmark or otherwise set aside
any funds or other assets, in trust or otherwise, to provide for any payments to
be made or required hereunder.

SECTION 8. SEPARATION AGREEMENT. No benefits under this Change in Control Plan
shall be payable to any Terminated Officer until the Terminated Officer and the
Corporation have executed a Separation Agreement and Release (in substantially
the form approved by the Committee or its Chairman, with such revisions or
modifications as it or they shall deem necessary or appropriate) and the payment
of benefits under this Change in Control Plan shall be subject to the terms and
conditions of such Separation Agreement and Release.

SECTION 9. LEGAL REMEDIES.

(a) Payment of Legal Fees. To the extent permitted by law, the Corporation shall
pay all reasonable legal fees, costs of litigation or arbitration, prejudgment
or pre-award interest, and other expenses

 

15



--------------------------------------------------------------------------------

incurred in good faith by an Officer as a result of the Corporation’s refusal to
provide Change in Control Benefits, or as a result of the Corporation’s
contesting the validity, enforceability or interpretation of this Change in
Control Plan, or as a result of any conflict (including conflicts related to the
calculation of payments) between the Corporation and such Officer.

(b) Arbitration. Except to the extent a Terminated Officer files a claim under
Section 10(c) below, any dispute or controversy arising under or in connection
with this Change in Control Plan shall be settled by arbitration, conducted
before a panel of three (3) arbitrators sitting in a location selected by the
Officer involved in such dispute or controversy within fifty (50) miles from the
location of his or her employment with the Corporation, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the award of the arbitrator in any court having proper jurisdiction.
All expenses of such arbitration, including the fees and expenses of the counsel
for such Officer, shall be borne by the Corporation.

SECTION 10. ADMINISTRATION OF PLAN

(a) General. Except as specifically provided herein, the Change in Control Plan
shall be administered by the Committee. The Committee may delegate any
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of severance benefits,
to designated individuals or committees. The Committee shall be the
“administrator” and a “named fiduciary” under the Change in Control Plan for
purposes of ERISA.

(b) Interpretations And Variations. The Committee shall have the duty and
authority to interpret and construe, in its sole discretion, the terms of the
Change in Control Plan in regard to all questions of eligibility, the status and
rights of Officers, distributees and other persons under the Change in Control
Plan, and the manner, time and amount of any payment under the Change in Control
Plan. The Committee or its representative shall decide any issues and disputes
arising under this Change in Control Plan, and the decision of the Committee
shall be binding and conclusive on the Terminated Officer and the Corporation.
Any variations from the Change in Control Plan may only be made by the Committee
in its sole discretion.

(c) Claims Procedure. Any Terminated Officer who believes that he or she is
entitled to receive severance benefits under the Change in Control Plan may, but
is not required to, file a claim in writing with the Committee within ninety
(90) days after the date such Terminated Officer believes he or she should have
received such benefits. In the event a Terminated Officer files such a claim,
the claim procedure outlined in Section 10(c) of Article III above shall apply
and Section 9(b) above shall not apply until such claim procedure has been
exhausted.

SECTION 11. MISCELLANEOUS.

(a) Successors to the Corporation. The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) of
all or substantially all of the business and/or assets of the Corporation to
expressly assume and agree to perform the Corporation’s obligations under this
Change in Control Plan in the same manner and to the same extent that the
Corporation would be required to perform them if no such succession had taken
place. The date on which any such succession becomes effective shall be deemed
to be the date of the Change in Control.

(b) Assignment by an Officer. This Change in Control Plan shall inure to the
benefit of and be enforceable by each Officer’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If an Officer dies while any amount would still be
payable to him or her hereunder had he or she continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Change in Control Plan to such Officer’s Beneficiary. If such
Officer has not named a Beneficiary, then such amounts shall be paid to such
Officer’s devisee, legatee or other designee, or if there is no such designee,
to such Officer’s estate.

 

16



--------------------------------------------------------------------------------

(c) Beneficiaries. An Officer may designate one or more persons or entities as
the primary and/or contingent Beneficiaries of any Change in Control Benefits
owing to such Officer under this Change in Control Plan. Such designation must
be in the form of a signed writing reasonably acceptable to the Committee. Such
Officer may make or change such designations at any time.

(d) Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Illinois.

(e) Modification. No provision of this Change in Control Plan may be amended,
terminated or waived unless such amendment, termination or waiver is agreed to
in writing and signed by each Officer entitled to Change in Control Benefits
hereunder and by an authorized member of the Committee, or by the respective
parties’ legal representatives and successors. Notwithstanding the foregoing,
the Committee shall have the right to amend or terminate this Change in Control
Plan unilaterally by delivering written notice to each of the Officers entitled
to benefits hereunder; provided that any such amendment or termination shall
only become effective upon the first anniversary of the delivery of such notice
to the Officers or on such later date as the Committee may specify in such
notice (such first anniversary or later date being referred to as the
“Applicable Date”). Notwithstanding the preceding sentence, no such unilateral
amendment or termination shall become effective if a Change in Control occurs
before the Applicable Date.

(f) No Duplication. An Officer who receives the Change in Control Benefits
specified in Article IV shall not be entitled to receive payments or benefits
under the Involuntary Termination Plan set forth in Article III above.

(g) Termination. This Change in Control Plan shall automatically terminate two
years after the occurrence of a Change in Control.

Most recently amended on January 31, 2008

 

17